DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 1, the prior arts of record do not teach or disclose a method, comprising: receiving, by at apparatus from a control plane function entity during establishment of a packet data network (PDN) connection in a fourth generation (4G) network, single network slice selection assistance information (S-NSSAI) corresponding to the PDN connection and a public land mobile operator network (PLMN) identifier (ID), wherein the PLMN ID indicates that the S-NSSAI is a home PLMN S-NSSAI corresponding to the PDN connection; mapping, by the apparatus based on a correspondence between the home PLMN S-NSSAI and a visited PLMIN S-NSSAI corresponding to the PDN connection, the home PLMIN S-NSSAI to the visited PLMN S-NSSAI; sending, by the apparatus, a registration request to an access and mobility management function entity deployed in a fifth generation (5G) network when moving to a coverage area of the 5G network, wherein the registration request comprises a requested S-NSSAI of the apparatus, ass wherein the requested S-NSSAI comprises the visited PLMN S-NSSAI; and receiving, by the apparatus, a registration response from the access and mobility management function entity, wherein the registration response includes allowed S-NSSAI of a visited PLMN, and wherein the allowed S-NSSAI indicates a network slice of the visited PLMN that the apparatus is allowed to access.

In regard amended claim 12, the prior arts of record do not teach or disclose an apparatus comprising: a processor coupled to a memory storing instructions, wherein the processor is configured to execute the instructions to cause the apparatus to: receive, from a control plane function entity during establishment of a packet data network (PDN) connection in a fourth generation (4G) network, single network slice selection assistance information (S-NSSAIT) corresponding to the PDN connection and a public land mobile operator network (PLMN) ID, wherein the PLMN ID indicates that the S-NSSAI is a home PLMN S-NSSAI corresponding to the PDN connection; map, based on a correspondence between the home PLMN S-NSSAI and a visited PLMN S-NSSAL corresponding to the PDN connection, the home PLMN S-NSSAI to the visited PLMIN S-NSSAI; send a registration request to an access and mobility management function entity deployed in a fifth generation (5G) network when moving to a coverage area of the 5G network, wherein the registration request comprises a requested S-NSSAI of the apparatus, wherein the requested S-NSSAI comprises the visited PLMN S-NSSAI; and receive a registration response from the access and mobility management function entity, wherein the registration response includes an allowed S-NSSAI of a visited PLMN, and wherein the allowed S-NSSAI indicates a network slice of the visited PLMN that the apparatus is allowed to access.

In regard claim 23, the prior arts of record do not teach or disclose a computer readable storage medium comprising instructions, which when executed, cause an apparatus to: receive, from a control plane function entity during establishment of a packet data network (PDN) connection in a fourth generation (4G) network, single network slice selection assistance information (S-NSSAI) corresponding to the PDN connection and a public land mobile operator network (PLMN) ID, wherein the PLMN ID indicates that the S-NSSAI is a home PLMN S- NSSAI corresponding to the PDN connection; map, based on a correspondence between the home PLMN S-NSSAI and a visited PLMN S-NSSAT, the home PLMN S-NSSAT to the visited PLMN S-NSSAT; send a registration request to an access and mobility management function entity deployed in a fifth generation (5G) network when moving to a coverage area of the 5G network, wherein the registration request comprises a requested S-NSSAI of the apparatus, and wherein the requested S-NSSAI comprises the visited PLMN S-NSSAT; and receive a registration response from the access and mobility management function entity, wherein the registration response includes an allowed S-NSSAI of a visited PLMN, and wherein the allowed S-NSSAI indicates a network slice of the visited PLMN that the apparatus is allowed to access.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 08/10/2022



/PHIRIN SAM/Primary Examiner, Art Unit 2476